

116 HR 6612 IH: To direct the Secretary of Veterans Affairs to prescribe the technical qualifications for licensed hearing aid specialists of the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6612IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mr. Takano (for himself and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to prescribe the technical qualifications for licensed hearing aid specialists of the Department of Veterans Affairs, and for other purposes.1.Prescription of technical qualifications for licensed hearing aid specialists and requirement for appointment of such specialists(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe the technical qualifications required under section 7402(a)(14) of title 38, United States Code, to be appointed as a licensed hearing aid specialist under section 7401(3) of such title.(b)Elements for qualificationsIn prescribing the qualifications for licensed hearing aid specialists under subsection (a), the Secretary shall ensure such qualifications are consistent with the following:(1)Standards of registered apprenticeship programs for the occupation of hearing aid specialists approved by the Department of Labor in accordance with the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(2)Standards for licensure of hearing aid specialists that are required by a majority of States.(3)Competency in completing core tasks for the occupation of hearing aid specialist as determined by the Occupational Information Network Database (commonly known as O*NET).(c)AppointmentNot later than September 30, 2022, the Secretary shall appoint not fewer than one licensed hearing aid specialist at each medical center of the Department.(d)ReportNot later than September 30, 2022, and annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report—(1)assessing the progress of the Secretary in appointing licensed hearing aid specialists under subsection (c);(2)assessing potential conflicts or obstacles that prevent the appointment of licensed hearing aid specialists;(3)assessing the factors that led to such conflicts or obstacles; and(4)indicating the medical centers of the Department with vacancies for licensed hearing aid specialists.